
	
		I
		111th CONGRESS
		2d Session
		H. R. 5435
		IN THE HOUSE OF REPRESENTATIVES
		
			May 27, 2010
			Mr. Braley of Iowa
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to extend
		  certain renewable fuel, and energy, tax incentives, and to deny the deduction
		  for income attributable to domestic production of oil, or primary products
		  thereof.
	
	
		1.Short titleThis Act may be cited as the
			 Big Oil Accountability Act of
			 2010.
		2.Extension of
			 biodiesel and renewable diesel incentives
			(a)Credits for
			 biodiesel and renewable diesel used as fuelSubsection (g) of section 40A of the
			 Internal Revenue Code of 1986 is amended by striking December 31,
			 2009 and inserting December 31, 2015.
			(b)Excise tax
			 credits and outlay payments for biodiesel and renewable diesel fuel
			 mixtures
				(1)Paragraph (6) of
			 section 6426(c) of such Code is amended by striking December 31,
			 2009 and inserting December 31, 2015.
				(2)Subparagraph (B)
			 of section 6427(e)(6) is amended by striking December 31, 2009
			 and inserting December 31, 2015.
				(c)Effective
			 dateThe amendments made by this section shall apply to fuel sold
			 or used after December 31, 2009.
			3.Extension of
			 income tax credit for alcohol used as fuel
			(a)In
			 generalParagraph (1) of
			 section 40(e) of the Internal Revenue Code of 1986 is amended—
				(1)by striking
			 December 31, 2010 in subparagraph (A) and inserting
			 December 31, 2015, and
				(2)by striking
			 January 1, 2011 in subparagraph (B) and inserting January
			 1, 2016.
				(b)Cellulosic
			 biofuelSubparagraph (H) of section 40(b)(6) of such Code is
			 amended by striking January 1, 2013 and inserting January
			 1, 2016.
			(c)Reduced amount
			 for ethanol blendersParagraph (2) of section 40(h) of such Code
			 is amended by striking 2010 and inserting
			 2015.
			(d)Effective
			 dateThe amendments made by this section shall take effect on the
			 date of the enactment of this Act.
			4.Extension of
			 excise tax credit for alcohol used as fuel
			(a)In
			 generalParagraph (6) of
			 section 6426(b) of the Internal Revenue Code of 1986 is amended by striking
			 December 31, 2010 and inserting December 31,
			 2015.
			(b)Effective
			 dateThe amendment made by
			 this section shall take effect on the date of the enactment of this Act.
			5.Extension of
			 credit for electricity produced from certain renewable resourcesSubsection (d) of section 45 of the Internal
			 Revenue Code of 1986 is amended—
			(1)by striking
			 2013 in paragraph (1) and inserting 2016,
			 and
			(2)by striking
			 2014 each place it appears in paragraphs (2), (3), (4), (6),
			 (7), (9), and (11) and inserting 2016.
			6.Extension of
			 additional duties on ethanolHeadings 9901.00.50 and 9901.00.52 of the
			 Harmonized Tariff Schedule of the United States are each amended in the
			 effective period column by striking 1/1/2011 and inserting
			 1/1/2016.
		7.Denial of
			 deduction for income attributable to domestic production of oil or primary
			 products thereof
			(a)In
			 general
				(1)Denial of
			 deductionSubparagraph (B) of section 199(c)(4) of the Internal
			 Revenue Code of 1986 is amended by striking or at the end of
			 clause (ii), by striking the period at the end of clause (iii) and inserting
			 , or, and by inserting after clause (iii) the following new
			 clause:
					
						(iv)the production,
				refining, processing, transportation, or distribution of oil (or any primary
				product
				thereof).
						.
				(2)Primary product
			 definedSection 199(c)(4)(B) of such Code is amended by adding at
			 the end the following flush sentence:
					
						For purposes
				of clause (iv), the term primary product has the same meaning as
				when used in section 927(a)(2)(C), as in effect before its
				repeal..
				(b)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2010.
			
